DETAILED ACTION
1.	Claims 1-14 of U.S. Application 16/708570 filed on December 10, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 10, 2019 and June 30, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claims 1-3, 10 and 12-14 are objected to because of the following informalities:  
Claim 1, line 14, “the at least one busbar” should be -- the at least one band-shaped busbar --.
Claim 2, lines 5, 7, 9 and 15, “the at least one busbar” should be -- the at least one band-shaped busbar --.
Claim 3, line 2, “the at least one busbar” should be -- the at least one band-shaped busbar --.
Claim 10, line 2, “the armature winding” should be -- the armature coil --.
Claim 12, line 2, “the armature winding” should be -- the armature coil --.
Claim 13, line 7, “the at least one busbar” should be -- the at least one band-shaped busbar --.
Claim 14, line 4, “redial” should be -- radial --.
Claim 14, line 7, “the at least one busbar” should be -- the at least one band-shaped busbar --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1, 3, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (U.S. PGPub No. 20160020658).
Regarding claim 1, Tamura teaches (see figs. 1, 2, 7 and 8 below) a rotating electric machine (title, Abstract; ¶ 3; ¶ 174) comprising: 
a field (this is the rotor 14) including a magnet unit having a plurality of magnetic poles 5whose polarities are alternately different in a circumferential direction (¶ 69); 
an armature (this is the stator 20) including a multi-phase armature coil (40) (¶ 70); and 
an electric power conversion device configured to perform electric power conversion and supply electric power resulting from the electric power conversion to the armature (20) (since the device can function as a generator, see ¶ 3; ¶ 174), 

the electric power conversion device includes at least one band-shaped busbar (61) through which electric current flows during the electric power conversion (fig. 7; ¶ 70; ¶ 71), and 
the at least one busbar (61) has a cross section where a thickness in a lateral direction of the cross section at one end (see annotated fig. 8 below) of the cross section in a longitudinal direction (see annotated fig. 8 below) of the cross section is smaller than a thickness in the lateral direction at the other end (see annotated fig. 8 below) of the cross section in the longitudinal direction (figs. 7 and 8; ¶ 82 to ¶ 87).
15

    PNG
    media_image1.png
    558
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    437
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    634
    media_image4.png
    Greyscale

Regarding claim 3/1, Tamura teaches (see figs. 1, 2, 7 and 8 above) the at least one busbar (61) has at least one connection terminal (64U, 64V, 64W, 63W1, 63V1) formed on an inner periphery or an outer periphery thereof to protrude in a radial direction of the 15rotor (14), and the at least one connection terminal (64U, 64V, 64W, 63W1, 63V1) is bent to have its distal part extending in an axial direction of the rotor (14) (fig. 7; ¶ 80 to ¶ 84).
Regarding claim 10/1, Tamura teaches (see figs. 1, 2, 7 and 8 above) the armature winding includes a plurality of electrical conductor units (50) arranged at predetermined intervals in the circumferential direction and facing the field, and the 
Regarding claim 12/1, Tamura teaches (see figs. 1, 2, 7 and 8 above) the armature winding includes a plurality of electrical conductor units (50) arranged at predetermined intervals in the circumferential direction and facing the field, each of electrical conductors forming the electrical conductor units (50) is 10constituted of a bundle of wires (50A, 50B), and a resistance between the wires is higher than a resistance of each of the wires (resistance between the wires is greater because they are separate wires) (fig. 4; ¶ 72 to ¶ 75).
Regarding claim 13, Tamura teaches (see figs. 1, 2, 7 and 8 above) an electric power conversion device configured to perform 15electric power conversion and supply electric power resulting from the electric power conversion to a dynamoelectric unit (since the device can function as a generator, see ¶ 3; ¶ 174), 
the electric power conversion device comprising at least one band-shaped busbar (61) through which electric current flows during the electric power conversion (fig. 7; ¶ 70; ¶ 71), 
the at least one busbar (61) has a cross section where a thickness in a lateral direction of the cross section at one end (see annotated fig. 8 below) of the cross section in a longitudinal direction (see annotated fig. 8 below) of the cross section is smaller than a thickness in the lateral direction at the other end (see annotated fig. 8 below) of the cross section in the longitudinal direction (figs. 7 and 8; ¶ 82 to ¶ 87).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Ryu (U.S. PGPub No. 20210057955).
Regarding claim 4/1, Tamura teaches the at least one busbar comprises a positive busbar (61) and a negative busbar (66, fig. 6) each of which has a cross section as recited in Claim 1 (figs. 6 and 7; ¶ 86). 
Tamura does not explicitly teach the positive and negative busbars are arranged to at least partially overlap each other in the lateral direction.
However, Ryu teaches (see figs. 4 and 9 below) the positive (120, 220) and negative busbars (110, 210) are arranged to at least partially overlap each other in the lateral direction (¶ 49 to ¶ 51) in order to simplify manufacturing and reduce costs (Ryu, ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura and provide the positive and negative busbars are arranged to at least partially overlap each other in the lateral direction as taught by Ryu in order to simplify manufacturing and reduce costs (Ryu, ¶ 49).

    PNG
    media_image5.png
    640
    608
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    543
    515
    media_image6.png
    Greyscale

Regarding claim 5/4/1, Tamura in view of Ryu teaches the device of claim 4 but does not explicitly teach the positive and negative busbars are arranged to have a surface of the positive215 busbar and a surface of the negative busbar facing each other in the lateral direction and extending parallel to each other.
However, Ryu further teaches (see figs. 4 and 9 above) the positive (120, 220) and negative busbars (110, 210) are arranged to have a surface of the positive215 busbar (120, 220) and a surface of the negative busbar (110, 210) facing each other in the lateral direction and extending parallel to each other (¶ 49 to ¶ 51) in order to simplify manufacturing and reduce costs (Ryu, ¶ 49).

Regarding claim 6/4/1, Tamura in view of Ryu teaches the device of claim 4 but does not explicitly teach 5each of the positive and negative busbars has a plurality of connection terminals formed therein so as to be spaced from each other in the circumferential direction, and a circumferential interval between each circumferentially-adjacent pair of the connection terminals of the positive and negative busbars is smaller than a 10circumferential interval between each circumferentially-adjacent pair of the connection terminals of the positive busbar and also smaller than a circumferential interval between each circumferentially-adjacent pair of the connection terminals of the negative busbar.
However, Ryu further teaches (see figs. 4 and 9 above) each of the positive (120, 220) and negative busbars (110, 210) has a plurality of connection terminals (2 and 4 respectively) formed therein so as to be spaced from each other in the circumferential direction, and a circumferential interval between each circumferentially-adjacent pair of the connection terminals (2, 4) of the positive (120, 220) and negative busbars (110, 210) is smaller than a 10circumferential interval between each circumferentially-adjacent pair of the connection terminals of the positive busbar (120, 220) and also smaller than a circumferential interval between each circumferentially-adjacent pair of the connection 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura in view of Ryu and provide each of the positive and negative busbars has a plurality of connection terminals formed therein so as to be spaced from each other in the circumferential direction, and a circumferential interval between each circumferentially-adjacent pair of the connection terminals of the positive and negative busbars is smaller than a 10circumferential interval between each circumferentially-adjacent pair of the connection terminals of the positive busbar and also smaller than a circumferential interval between each circumferentially-adjacent pair of the connection terminals of the negative busbar as further taught by Ryu in order to simplify manufacturing and reduce costs (Ryu, ¶ 49).
Regarding claim 7/6/4/1, Tamura in view of Ryu teaches the device of claim 6 but does not explicitly teach each of the connection terminals of the positive busbar is arranged in alignment with one of the connection terminals of the negative busbar in a radial direction of the rotor.
However, Ryu further teaches (see figs. 4 and 9 above) each of the connection terminals (4) of the positive busbar (120, 220) is arranged in alignment with one of the connection terminals (2) of the negative busbar (110, 210) in a radial direction of the rotor (20, fig. 1) (fig. 9; ¶ 52 to ¶ 56) in order to simplify manufacturing and reduce costs (Ryu, ¶ 49).
.
10.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Fischer et al (Fischer) (U.S. PGPub No. 20160087494).
Regarding claim 8/1, Tamura teaches the device of claim 1 but does not explicitly teach the magnet unit is configured so that on a d-axis side, an axis of easy magnetization is oriented to be more parallel to the d-axis than on a q-axis side, the d-axis representing centers of the magnetic poles and the q-axis representing boundaries between the magnetic poles.
However, Fischer teaches (see figs. 3 and 5 below) the magnet unit (12, 16) is configured so that on a d-axis side (36), an axis of easy magnetization (Abstract, ¶ 8; ¶ 20) is oriented to be more parallel to the d-axis (36) than on a q-axis side (30), the d-axis (36) representing centers of the magnetic poles (22) and the q-axis (30) representing boundaries between the magnetic poles (22) (Abstract, ¶ 8; ¶ 20; ¶ 42; ¶ 43; ¶ 48) in order to reduce flux leakage (Fischer, ¶ 11). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura and provide the magnet unit is configured so that on a d-axis side, an axis of easy magnetization is oriented to be more parallel to the d-axis than on a q-axis side, the d-.

    PNG
    media_image7.png
    417
    545
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    374
    624
    media_image8.png
    Greyscale

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Sakai (U.S. PGPub No. 20100060223).
	Regarding claim 9/1, Tamura teaches the device of claim 1 but does not explicitly teach the magnet unit is constituted of magnets whose intrinsic coercive force is higher than or equal to 400[kA/m] and residual flux density is higher than or equal to 1.0[T].
	However, Sakai teaches the magnet unit is constituted of magnets whose intrinsic coercive force is higher than or equal to 400[kA/m] and residual flux density is higher than or equal to 1.0[T] (¶ 62) in order to provide a large torque output (¶ 62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura and provide the magnet unit is constituted of magnets whose intrinsic coercive force is higher than or equal to 400[kA/m] and residual flux density is higher than or equal to 1.0[T] as taught by Sakai in order to provide a large torque output (¶ 62).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Iwaki et al (Iwaki) (U.S. PGPub No. 20160181882).
Regarding claim 11/1, Tamura teaches (see figs. 1, 2, 7 and 8 above) the armature winding includes a plurality of electrical conductor units (50) arranged at predetermined intervals in the circumferential direction and facing the field (14) (fig. 4; ¶ 72 to ¶ 75)217.
Tamura does not explicitly teach a radial thickness of the electrical conductor units is smaller than a circumferential width of the electrical conductor units per phase per magnetic pole.
However, Iwaki teaches a radial thickness of the electrical conductor units (3) is smaller than a circumferential width of the electrical conductor units per phase per magnetic pole (fig. 1; ¶ 24 to ¶ 26) in order to improve coil packing factor, thereby reducing overall size and weight of the device (Iwaki, ¶ 7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura and a radial thickness of the electrical conductor units is smaller than a circumferential width of the electrical conductor units per phase per magnetic pole as taught by Iwaki in order to improve coil packing factor, thereby reducing overall size and weight of the device (Iwaki, ¶ 7).
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Ikura (U.S. PGPub No. 20130113313).
Regarding claim 14/1, Tamura teaches the device of claim 1 but does not explicitly teach a method of manufacturing the rotating electric machine as set forth in 
However, Ikura teaches (see figs. 12A-D below) a method of manufacturing the rotating electric machine as set forth in Claim 1, the method comprising the steps of:218 preparing a straight band-shaped plate member (31b) having a length, a width and a thickness; and bending the straight band-shaped plate member (31b) into an arc shape whose redial direction coincides with the width direction of the straight band-shaped 5plate member (31b), thereby forming the at least one busbar (31U) (¶ 50) in order to provide ease of assembly and low cost (Ikura, ¶ 8; ¶ 9; ¶ 11).

    PNG
    media_image9.png
    737
    614
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tamura and provide a method of manufacturing the rotating electric machine as set forth in Claim 1, the method comprising the steps of:  218 preparing a straight band-shaped plate member having a length, a width and a thickness; and bending the straight band-.
Allowable Subject Matter
14.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Atarashi (U.S. PGPub No. 20160294248) teaches a motor including a rotor including a shaft; a stator arranged radially outside of the rotor; a bearing arranged on an upper side of the stator; a tubular housing; a bearing holder arranged on the upper side of the stator; and a busbar unit arranged on an upper side of the bearing holder. The rotor may include a rotor magnet fixed to the shaft. The stator may include an annular core back; teeth arranged to extend radially inward from the core back; and coils wound around the teeth. The housing may include a housing inner circumferential surface arranged to hold the stator. The bearing holder may be arranged to be in contact with the housing inner circumferential surface. The busbar unit may be arranged to be in contact with the housing inner circumferential surface.
Watanabe (U.S. PGPub No. 20160285335) teaches a mechanically and electrically integrated rotary electric machine, a motor portion and an inverter portion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ALEXANDER A SINGH/Examiner, Art Unit 2834